J-S41004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MYRON WATSON                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DOCTOR CALEB, JOHN STEINHART,              :   No. 385 MDA 2019
    AND CORRECT CARE SOLUTIONS                 :

                Appeal from the Order Entered February 5, 2019
       In the Court of Common Pleas of Schuylkill County Civil Division at
                              No(s): S-224-2019


BEFORE:      LAZARUS, J., MURRAY, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 09, 2019

        Myron Watson appeals pro se from the trial court’s order denying his

petition to proceed in forma pauperis (IFP) and dismissing his complaint. We

affirm.

        Watson, an inmate at SCI-Mahanoy, filed a pro se complaint against

Appellees/Defendants, Doctor Caleb1 (a medical-contract provider), John

Steinhart (Chief Health Care Administrator (CHCA) at SCI-Mahanoy),2 and


____________________________________________


1   Nothing in the record indicates Caleb’s first name.

2 Steinhart is the only Appellee that has filed a brief on appeal. We note that
Steinhart’s defense of sovereign immunity does not apply to medical
professionals. See Williams v. Syed, 782 A.2d 1090 (Pa. Commw. 2001)
(prison health care administrator, as Commonwealth employee, falls within
medical professional liability exception to sovereign immunity).


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S41004-19



Correction Care Solutions,3 asserting “negligence/wanton conduct” (Count 1),

“misfeasance and nonfeasance” (Count 2), and improper “policies, practices

and/or customs” (Count 3). See Plaintiff’s Complaint, 2/4/18, at 5-7. The

coversheet to Watson’s pro se complaint designates his action as one of

“Professional Liability/Negligence.”

       Watson claims that he was prescribed cholesterol medication by Dr.

Caleb and that the renewal of the medication was delayed causing an

increased risk of him developing arteriosclerosis.             Watson asserts that

Steinhart, as the prison grievance officer, disregarded his complaints and that

Correct Care Solutions exercised “relaxed oversight of its employees when

prescribed medications are delayed.”           Appellant’s Brief, at 7. He also avers

that “as a result of the delay in providing the prescribed medications, [Watson]

has undergone great pain and suffering, and, thus, a claim for those injuries

is made.” Plaintiff’s Complaint, 2/4/18, at ¶ 45. Finally, Watson alleges that

his civil rights were violated where the Defendants’ actions demonstrated “a

deliberate indifference . . . to [Watson’s] constitutional rights.” Id. at ¶¶ 52,

57.

       On February 5, 2018, the trial court entered an order dismissing

Watson’s complaint, which it deemed as one alleging medical malpractice, for


____________________________________________


3 Correct Care Solutions is an independent company that provided medical
personnel, like Dr. Caleb, to administer medical services to prison inmates.




                                           -2-
J-S41004-19



failure to attach a certificate of merit, see Pa.R.C.P. 1042.3,4 as well as for

frivolity under Pa.R.C.P. 240(j). Watson filed a timely notice of appeal. He

raises the following issue for our consideration: “Whether the trial court erred

and abused its discretion by dismissing [Watson’s] complaint as frivolous

pursuant to Pa.R.C.P. 240(j)[,] mischaracterizing his complaint as one in

medical malpractice.” Appellant’s Brief, at 3.

       Appellate review of a decision dismissing an action pursuant to Rule

240(j) “is limited to a determination of whether the plaintiff’s constitutional

rights have been violated and whether the trial court abused its discretion or

committed an error of law.” Ocasio v. Prison Health Servs., 979 A.2d 352,

354 (Pa. Super. 2009). Pursuant to Rule 240(j):

       (1)    If, simultaneous with the commencement of an action or
              proceeding or the taking of an appeal, a party has filed a
              petition for leave to proceed in forma pauperis, the court
              prior to acting upon the petition may dismiss the action,
              proceeding or appeal if the allegation of poverty is untrue or
              if it is satisfied that the action, proceeding or appeal is
              frivolous.

Pa.R.C.P. 240(j)(1). An action is frivolous under Rule 240(j) “if, on its face, it

does not set forth a valid cause of action.” Id., citing McGriff v. Vidovich,

699 A.2d 797, 799 (Pa. Commw. 1997).

       We agree with the trial court that Watson’s action is frivolous. See Bell

v. Mayview State Hosp., 853 A.2d 1058 (Pa. Super.2004) (complaint

____________________________________________


4  Pennsylvania Rule of Civil Procedure 1042.3 requires a plaintiff to file a
certificate of merit in a professional liability action in which it is alleged that a
licensed professional deviated from the acceptable standard of care.

                                           -3-
J-S41004-19



against hospital, clinic and various psychologists properly dismissed as

frivolous under Rule 240(j), where it did not set forth valid cause of action for

medical malpractice, defamation, fraud and negligence). Watson’s complaint

fails to aver exactly what harm or damages he has suffered as a result of

Defendants’ alleged “malfeasance and nonfeasance.” Straw v. Fair, 187 A.3d
966 (Pa. Super. 2018) (to state claim for negligence, plaintiff must allege:

legal duty to conform to standard; failure to conform to standard; reasonably

close causal connection between conduct and resulting injury; and actual

damage or loss).5 In fact, in his complaint Watson lists his total cholesterol

____________________________________________


5 We do not necessarily agree with the trial court that Watson’s complaint was
one sounding in medical malpractice. A medical professional liability action is
defined in the Medical Care Availability and Reduction of Error (MCARE) Act as
“[a]ny proceeding in which a medical professional liability claim is asserted,
including an action in a court of law or an arbitration proceeding.” 40 P.S. §
1303.103. Moreover, a medical professional liability claim is “[a]ny claim
seeking the recovery of damages or loss from a health care provider arising
out of any tort . . . causing injury or death resulting from the furnishing of
health care services which were or should have been provided.” Id. (emphasis
added). Specifically, claims of medical malpractice necessarily raise questions
involving medical judgment. Grossman v. Barke, 868 A.2d 561, 567 (Pa.
Super. 2005). Medical malpractice has been defined as “the unwarranted
departure from generally accepted standards of medical practice resulting in
injury to a patient.” Id. at 655. Notably, a distinguishing feature of a medical
malpractice suit is often the need for expert testimony. Id. Here, Watson
alleges that Dr. Caleb and Steinhart failed to ensure that his prescribed
medications were provided to him.

However, even if we construed Watson’s claims to raise a claim of medical
malpractice, it would similarly fail for Watson’s failure to state the harm he
endured as a result of Plaintiffs’ actions, as well as a lack of a certificate of
merit. See Grossman, supra (“When a plaintiff’s medical malpractice claim
sounds in negligence, the elements of the plaintiff's case are the same as
those in ordinary negligence actions.”).

                                           -4-
J-S41004-19



levels (including a breakdown of HDL and LDL levels) and triglyceride levels

from March 2013 through June 2018. He claims that on December 15, 2017,

he ran out of his cholesterol medication. However, Watson’s total cholesterol

and triglyceride levels in June 2018, after his medication had not been

renewed and he was no longer taking it, were lower than those recorded in

March 2013, September 2014, and September 2016, when he was taking his

medication.

      Moreover, Watson’s claim for punitive damages similarly fails to state a

claim. See Williams, 782 A.2d at 1096 (“Neither mere negligence, nor even

gross negligence, shows sufficient culpability to justify a punitive damage

award;” punitive damages proper in cases of outrageous behavior or

egregious conduct showing evil motive or reckless indifference to rights of

other) (citation omitted).

      Likewise, we find Watson’s civil rights claim is frivolous.    In order to

establish a claim of a violation of civil rights with regard to medical treatment,

a plaintiff must establish that he suffered from a serious medical need and

that the prison officials were deliberately indifferent to that need. Ocasio,
979 A.2d at 356.      A deliberate indifference to serious medical needs of

prisoners constitutes an Eighth Amendment violation where:               (1) the

deprivation suffered by the prisoner is objectively, sufficiently serious, and (2)

a prison official’s act or omission results in the denial of the minimal civilized

measure of life’s necessities. See Kretchmar v. Dep’t of Corr., 831 A.2d
793, 798 (Pa. Commw. 2003). Claims of negligence or medical malpractice

                                      -5-
J-S41004-19



do not necessarily rise to the level of deliberate indifference of a serious

medical need. Rouse v. Plantier, 182 F.3d 192 (3rd Cir. 1999). Here, we do

not find that Watson suffered seriously from the Defendants’ acts or

omissions; thus, he has failed to set forth a valid claim for a civil rights

violation.

       Order affirmed.6




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2019




____________________________________________


6 We note that technically under Rule 240(j) when an individual simultaneously
files an action and a petition for leave to proceed in forma pauperis, the court
prior to acting upon the petition may dismiss the action once it determines the
action is frivolous. Thus, having determined Watson’s action was, indeed,
frivolous, the trial court should not have acted on his IFP petition. Since the
result is the same, however, we affirm the order. We caution the trial court
in future cases to strictly comply with Rule 240(j).


                                           -6-